DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta et al. (Polymer-Plastics Technology and Engineering, 2016, Vol. 56, Issue 4, p. 1-45).  Schobert (Chemistry of Fossil Fuels and Biofuels, 2013, p. 103-131) is cited as an evidentiary reference.
Regarding Claims 1 and 9-12, Dutta teaches blends of thermoplastic polyurethane (TPU) and ethylene-vinyl acetate (EVA).  The blends also include a peroxide (Abstract).  The peroxide is di(2-tert-butylperoxyisopropyl)benzene (p. 5, section 1.1), recognized in the art as an organic peroxide.  An organic peroxide reads on the claimed compatibilizer (see, e.g., Claim 9).  The blends include 70 wt% EVA and 30 wt% TPU along with 0-2 phr of the organic peroxide (p. 31, Table 1).  This is equivalent to a composition comprising approximately 68.6-70 wt% EVA; 29.4-30 wt% TPU; and 0-1.97 wt% organic peroxide.  The compositions described in Dutta’s Table 1 anticipate Claims 1 and 9-12.
Regarding Claims 2, 3, and 6-8, the instant specification defines the term “bio-based” as a material that has a fraction of its carbon content sourced from biological materials or agricultural resources, rather than from fossil carbon resources (specification at p. 5, [0026]).  The advantages associated with the use of bio-based materials as described in the specification relate entirely to the environmental impact of the process by which starting materials for the claimed EVA and TPU are formed (specification at p. 5, [0027]-[0028]).  
The term “bio-based” recited in Claims 2, 3, and 6-8 attempts to limit the process by which the claimed products are made, but does not appear to place any further physical or compositional limitations on the products themselves.  Therefore, Dutta as applied above reads on Claims 2, 3, and 6-8.
Alternatively, Dutta’s TPU and EVA are not expressly described as having been obtained from biological materials or agricultural sources.  Absent any such express disclosure, it is presumed that Dutta’s TPU and EVA are obtained from fossil fuel-based feedstocks.  As indicated above, the term “bio-based” refers to materials containing a fraction of their carbon content sourced from biological materials or agricultural sources.  Schobert teaches that fossil fuels are derived from the chemical components of living organisms.  Fossil fuels including petroleum and coal contain biomarkers which occur in living organisms, or that clearly derive from compounds of biological organisms (p. 103, paragraph 3).  Figure 8.12 (p. 128) illustrates that virtually all fossil fuels are obtained from processes involving organic matter as starting material.  
Even if the term “bio-based” were interpreted as further limiting the claimed product in some way, it is evident that materials obtained from fossil fuels, including Dutta’s TPU and EVA, satisfy the definition of the term as set forth in the specification.  Such materials will be 100% “bio-based” inasmuch as Schobert demonstrates that all fossil fuels originate from living organisms.
Regarding Claim 4, Dutta’s EVA contains 28% vinyl acetate (p. 5, section 1.1).  
Regarding Claim 5, the TPU includes a polyester soft segment (p. 5, section 1.1).  
Regarding Claim 19, Dutta’s EVA/TPU blends are molded into sheets having a thickness of 2 mm (p. 6, section 1.2.1).  
Claim 20 recites intended uses or fields of use for the molded products of Claim 19.  The limitations of Claim 20 do not require steps to be performed or limit the claimed products to a particular structure.  These limitations do not limit the scope of the molded product of Claim 19 and need not be taught by the prior art in order to anticipate the claims.  See MPEP 2111.02.  Dutta’s molded sheets therefore read on Claim 20.
Regarding Claim 21, the specification does not define the term “film” in such a way as to be limited to any particular size or dimension.  Absent any such limitations, Dutta’s sheet is interpreted as reading on the claimed film.

Claims 1-8 and 19-21 are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henze et al. (US 2017/0002199).  Schobert is cited as an evidentiary reference.
Regarding Claim 1, Henze teaches compositions comprising at least one TPU and at least one polymer selected from a group including EVA (Abstract; p. 2, [0019]).  EVA is preferably included in amounts of 9-16 wt% (p. 2, [0021]).  TPU is preferably included in amounts of 15-65 wt% (p. 4, [0047]).  
Regarding Claims 2, 3, and 6-8, the instant specification defines the term “bio-based” as a material that has a fraction of its carbon content sourced from biological materials or agricultural resources, rather than from fossil carbon resources (specification at p. 5, [0026]).  The advantages associated with the use of bio-based materials as described in the specification relate entirely to the environmental impact of the process by which starting materials for the claimed EVA and TPU are formed (specification at p. 5, [0027]-[0028]).  
The term “bio-based” recited in Claims 2, 3, and 6-8 attempts to limit the process by which the claimed products are made, but does not appear to place any further physical or compositional limitations on the products themselves.  Therefore, Henze as applied above reads on Claims 2, 3, and 6-8.
Alternatively, Henze’s TPU and EVA are not expressly described as having been obtained from biological materials or agricultural sources.  Absent any such express disclosure, it is presumed that Henze’s TPU and EVA are obtained from fossil fuel-based feedstocks.  As indicated above, the term “bio-based” refers to materials containing a fraction of their carbon content sourced from biological materials or agricultural sources.  Schobert teaches that fossil fuels are derived from the chemical components of living organisms.  Fossil fuels including petroleum and coal contain biomarkers which occur in living organisms, or that clearly derive from compounds of biological organisms (p. 103, paragraph 3).  Figure 8.12 (p. 128) illustrates that virtually all fossil fuels are obtained from processes involving organic matter as starting material.  
Even if the term “bio-based” were interpreted as further limiting the claimed product in some way, it is evident that materials obtained from fossil fuels, including Henze’s TPU and EVA, satisfy the definition of the term as set forth in the specification.  Such materials will be 100% “bio-based” inasmuch as Schobert demonstrates that all fossil fuels originate from living organisms.
Regarding Claim 4, Henze’s EVA has a vinyl acetate content of 20-40% (p. 2, [0020]).
Regarding Claim 5, the TPU is prepared using a polytetrahydrofuran polyol (p. 2, [0026]).  Polytetrahydrofuran reads on a polyether.
Regarding Claims 19-21, the composition may be formed into various molded articles including films, fibers, shoe soles, cables, hoses, belts, damping elements, cushions (i.e. furniture elements), and automobile trim (p. 7, [0099]).

Claims 1-8, 10-12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal (US 2004/0171753).  Schobert is cited as an evidentiary reference.
Regarding Claims 1 and 10-12, Agrawal teaches a composition comprising a TPU elastomer and EVA (Abstract).  Example 3 in Table I includes 50 wt% EVA and 50 wt% TPU (p. 7, Table 1).  Examples 1-3 in Table II include 20-50 wt% TPU, 45-75 wt% EVA, and 5 wt% of a maleated polypropylene compatibilizer (p. 7, Table II).  These examples anticipate Claims 1 and 10-12.
Regarding Claims 2, 3, and 6-8, the instant specification defines the term “bio-based” as a material that has a fraction of its carbon content sourced from biological materials or agricultural resources, rather than from fossil carbon resources (specification at p. 5, [0026]).  The advantages associated with the use of bio-based materials as described in the specification relate entirely to the environmental impact of the process by which starting materials for the claimed EVA and TPU are formed (specification at p. 5, [0027]-[0028]).  
The term “bio-based” recited in Claims 2, 3, and 6-8 attempts to limit the process by which the claimed products are made, but does not appear to place any further physical or compositional limitations on the products themselves.  Therefore, Agrawal as applied above reads on Claims 2, 3, and 6-8.
Alternatively, Agrawal’s TPU and EVA are not expressly described as having been obtained from biological materials or agricultural sources.  Absent any such express disclosure, it is presumed that Agrawal’s TPU and EVA are obtained from fossil fuel-based feedstocks.  As indicated above, the term “bio-based” refers to materials containing a fraction of their carbon content sourced from biological materials or agricultural sources.  Schobert teaches that fossil fuels are derived from the chemical components of living organisms.  Fossil fuels including petroleum and coal contain biomarkers which occur in living organisms, or that clearly derive from compounds of biological organisms (p. 103, paragraph 3).  Figure 8.12 (p. 128) illustrates that virtually all fossil fuels are obtained from processes involving organic matter as starting material.  
Even if the term “bio-based” were interpreted as further limiting the claimed product in some way, it is evident that materials obtained from fossil fuels, including Agrawal’s TPU and EVA, satisfy the definition of the term as set forth in the specification.  Such materials will be 100% “bio-based” inasmuch as Schobert demonstrates that all fossil fuels originate from living organisms.
Regarding Claim 4, Agrawal’s examples employ an EVA having a vinyl acetate content of 29% (p. 7, [0098]).  
Regarding Claim 5, the TPU may be formed from polyether or polyester polyols (p. 2, [0019]-[0020]).
Regarding Claim 18, the composition may further comprise a softening agent (p. 4, [0049]).  Suitable softening agents include various synthetic rubbers (p. 4, [0055]).
Regarding Claim 19, the composition may be used to form container seals (p. 6, [0093]-[0094]).  A seal reads on a molded product as claimed.  

Allowable Subject Matter

Claim 22 is allowed.  Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art cited in the grounds of rejection under 35 U.S.C. 102(a)(1) above expressly teach the physical properties recited in Claims 13-17 and 22.  Dutta, Henze, and Agrawal each disclose blends of EVA and TPU which anticipate the composition of Claim 1.  In general, products of identical chemical composition are not expected to have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established.  However, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Naskar et al. (RSC Advances, 2014, p. 1-34) teaches blends of EVA and TPU (Abstract).  The blends included 20-50 wt% TPU and 50-80 wt% EVA (p. 32, Table 1).  These blends fall within the ranges of Claims 1, 10, and 11.  The blends exhibited melting temperatures (Tm) ranging from 77.03-77.64°C (p. 33, Table 5).  This falls well below the melting point of at least 200°C recited by Claim 13.
Shamekhi et al. (Plastics, Rubber and Composites, 2014, vol. 43, no. 6, p. 202-210) teaches blends of EVA and TPU which have been exposed to e-beam irradiation at various doses (Abstract).  Shamekhi’s blends include 20-80 wt% of EVA and 20-80 wt% of TPU (p. 203, Table 1).  These blends fall within the ranges of Claims 1, 10, and 11.  The Young’s modulus (equivalent to tensile modulus) of non-irradiated samples was 9.4 for a composition comprising 20 wt% EVA and 80 wt% TPU, and 3.7 for a composition comprising 50 wt% EVA and 50 wt% TPU (p. 209, Table 2).  Although the tensile modulus increased with increasing radiation dose, the maximum value achieved was 11.0 MPa.  This falls well below the tensile modulus of at least 20 MPa recited in Claim 14. 
Neither Naskar nor Shamekhi were applied as prior art in order to avoid cumulative rejections of the claims.  See MPEP 2120(I).  Nevertheless, both references teach compositions falling within the scope of Claims 1, 10, and 11.  Both references also satisfy the compositional (though not physical) limitations of Claim 22.  Naskar establishes that compositions which otherwise fall within the scope of the claims do not necessarily possess the claimed melting point.  Shamekhi establishes that compositions which otherwise fall within the scope of the claims do not necessarily possess the claimed tensile modulus.  Both Naskar and Shamekhi effectively show that prior art blends which otherwise satisfy the compositional limitations of the claimed invention do not necessarily possess the same physical properties.
Claim 22 is allowed because the prior art does not expressly teach the claimed physical properties, and because both Naskar and Shamekhi demonstrate that such properties are not necessarily present in blends of EVA and TPU which otherwise fall within the scope of the claim.  Claims 13-17 are drawn to allowable subject matter for similar reasons.  Although the prior art teaches toward compositions falling within the scope of Claim 1, it would be improper to conclude that the physical properties of Claims 13-17 are inherently present in the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762